Title: To Benjamin Franklin from the Loge des Neuf Soeurs, [before 21 May 1779]
From: Masonic Lodge, Neuf Soeurs
To: Franklin, Benjamin


The Nine Sisters had known nothing but tribulations since they had held, on November 28, 1778, a grandiose commemoration of Voltaire—with Franklin’s rather rash participation. The American may not have gauged the intensity of anger aroused in the Church by Voltaire’s anticlerical pronouncements and the problems confronted by Louis XVI, who was both a Mason and a devout Catholic. The royal displeasure was vented on the Lodge through the masonic channel of the Grand Orient de France, headed by the King’s own cousin, the duc de Chartres. First, the Nine Sisters were evicted from their spacious quarters on the rue du Pot-de-Fer and relegated to a small locale in an annex. Then, on December 22, the current Vénérable, Joseph-Jérôme de Lalande, was roundly reprimanded for having, among other infractions, admitted two women to the ceremony. More trouble occurred—or was deliberately provoked—on March 9, 1779, when the Lodge, in order to mark the anniversary of its foundation, held what was called a “loge d’adoption,” i.e., a special convocation for women, all of them of high birth and related to Masons, to be enrolled in philanthropic endeavors. In the ensuing clamor, the Nine Sisters came close to being abrogated but three of their defenders reacted so eloquently that the Grand Orient, as mentioned in the document below, finally backed down.
The choice of Franklin as next Vénérable is wrapped in the usual masonic mystery, but his election certainly was an important factor in cooling the atmosphere. The author of Bachaumont’s Mémoires secrets, no friend of Freemasons, commented sarcastically on May 26: “Il est merveilleux de voir M. Franklin, malgré les grandes & nombreuses affaires dont il est chargé, trouver assez de temps pour jouer à la chapelle, & suivre les assemblées de franc-maçons, comme le frere le plus oisif: jeudi dernier [May 20] il a été élu vénérable de la loge des Neuf-Soeurs, & une députation est allée à Passy lui en faire part.” The chronicler went on to predict trouble because the publication of La Dixmerie’s Mémoire had provoked the garde des sceaux [minister of justice] to order the prefect of police to stop its distribution and do his utmost to discover its publisher. His gleeful conclusion: “… voilà matiere de quoi exercer le zele du nouveau vénérable.”
But the “nouveau vénérable,” perhaps because of his personal friendship with the head of police, M. Lenoir, steered clear of trouble. “L’inventeur du paratonnerre devait, ici encore, écarter la foudre.”
There were a few more aftershocks during the summer and fall of 1779, but Franklin held himself apart from them and they eventually subsided.
 
[before May 21, 1779]
Deputés de la R. L. des IX. Soeurs auprès du F. Dr Franklyn pour l’informer & le prier d’agréer le choix que la R. L. a fait unaniment du F. Franklyn pour son Venerable, dans l’assemblée pour les Elections le 20. de ce mois
F. Comte DE Milly premier surveillant de la L.
F. Court DE Gebelin second surveillant
F. DE LA Dixmerie Orateur auxquels s’est joint
  
Le F. Abbé Cordier

On a la faveur de l’informer que Le Grand Orient a annullé sa sentence contre la L. des IX. Soeurs.
F. de la Lande se trouve Ex-Venerable par les Reglement du G.O. qui ne permettent pas qu’on soit continué au delà de trois ans.

